        Case 1:19-cv-00450-JPW Document 22 Filed 06/25/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
PRINCIPAL LIFE INSURANCE     :                 Civil No. 1:19-CV-00450
COMPANY,                     :
                             :
         Plaintiff,          :
                             :
         v.                  :
                             :
BETTY JANE BROOKS and ESTATE :
OF JOHN W. ALLEMAN, JR.,     :
                             :
         Defendants.         :                 Judge Jennifer P. Wilson
                                MEMORANDUM
      This is an interpleader action brought under Federal Rule of Civil Procedure

22 by Plaintiff Principal Life Insurance Company (“Principal”) to determine the

proper beneficiary for a $32,000 life insurance policy (“the policy”) that was

owned by John W. Alleman, Jr. (“Alleman”), who is now deceased. The

Defendants to the action are Alleman’s estate (“the estate”) and Betty Jane Brooks

(“Brooks”). The estate has answered the complaint, but Brooks has not yet

responded. The case is presently before the court on a motion for default judgment

filed by Principal. For the reasons that follow, the motion for default judgment is

granted in part and denied as moot in part.

              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Principal filed the interpleader complaint that initiated this case on March

13, 2019. (Doc. 1.) According to the allegations in the complaint, Alleman was

the holder of a life insurance policy through a group policy held by his employer,

                                         1
        Case 1:19-cv-00450-JPW Document 22 Filed 06/25/20 Page 2 of 9




Associated Products Services, Inc. (Id. ¶ 6.) The policy was administered by

Principal and subject to the terms of the Employee Retirement Income Security

Act of 1974 (“ERISA”). (Id. ¶¶ 4, 6). Alleman initially named Debra K. Alleman

as the beneficiary of the policy, but subsequently changed the beneficiary to

Brooks on April 1, 2010. (Id. ¶¶ 7–8.)

      On May 1, 2015, Alleman died as a result of a gunshot wound to the head.

(Id. ¶ 10.) Alleman’s death triggered Principal’s obligation to pay the $32,000

benefit owed under the policy. (Id. ¶ 11.) Brooks filed a claim for the benefit on

May 11, 2015. (Id. ¶ 12.) After Brooks’s claim was filed, however, Principal

learned that local police were investigating Brooks for possible involvement in

Alleman’s death and that the District Attorney planned to bring charges against

Brooks. (Id. ¶ 13.) Because Pennsylvania’s slayer statute precludes the recovery

of a life insurance benefit by an individual who is convicted of killing the

decedent, Principal did not pay the benefit to Brooks and instead filed the instant

interpleader action seeking a court order as to the proper beneficiary of the benefits

under the policy. (Id. ¶¶ 14–24.) The complaint names as defendants the estate

and Brooks. (Id. ¶¶ 2–3.)

      After Brooks failed to answer or otherwise respond to Principal’s

interpleader complaint, the Clerk of Court entered default against Brooks on

August 12, 2019. (Doc. 14.) The estate answered the complaint on November 12,

                                          2
          Case 1:19-cv-00450-JPW Document 22 Filed 06/25/20 Page 3 of 9




2019. (Doc. 18.) The case was then reassigned from United States District Judge

Yvette Kane to the undersigned pursuant to a verbal order from then-Chief United

States District Judge Christopher C. Conner on November 19, 2019.

      Principal filed the instant motion for default judgment and a supporting brief

on November 20, 2019, seeking (1) default judgment against Brooks, (2) an award

of attorney’s fees and costs in the amount of $6,880.31, (3) a court order requiring

the proceeds of the policy to either be disbursed to the estate or deposited into the

court’s registry, and (4) a court order discharging Principal of all liability under the

policy. (Docs. 19–20.) Neither defendant filed a brief opposing the motion,

making it ripe for the court’s review.

                                    JURISDICTION

      Federal law provides two means for a plaintiff to bring a claim for equitable

interpleader: statutory interpleader under 28 U.S.C. § 1335 and rule interpleader

under Federal Rule of Civil Procedure 22. Metro. Life Ins. Co. v. Price, 501 F.3d

271, 275 (3d Cir. 2007). Where, as here, a claim is brought under Rule 22, a

plaintiff “must plead and prove an independent basis for subject matter

jurisdiction,” because Rule 22 is “no more than a procedural device.” Id. (citing

NYLife Distribs., Inc. v. Adherence Grp., Inc., 72 F.3d 371, 372 n.1 (3d Cir.

1995)).




                                           3
        Case 1:19-cv-00450-JPW Document 22 Filed 06/25/20 Page 4 of 9




      Principal alleges that this court has federal question jurisdiction because the

policy at issue is a life insurance policy under ERISA. (Doc. 1 at 1–2.) The Third

Circuit has held that a federal court has subject matter jurisdiction over a rule

interpleader action where the complaint seeks a ruling regarding the proper

beneficiary of an ERISA life insurance policy. Price, 501 F.3d at 276–77.

Principal’s allegation that the policy was issued under ERISA is therefore

sufficient to confer subject matter jurisdiction on this court. Id.

                                     DISCUSSION

      A claim for equitable interpleader allows an entity holding property “to join

in a single suit two or more persons asserting claims to that property.” Price, 501

F.3d at 275. “The plaintiff in an interpleader action is a stakeholder that admits it

is liable to one of the claimants, but fears the prospect of multiple liability.” Id.

“Interpleader allows the stakeholder to file suit, deposit the property with the court,

and withdraw from the proceedings. The competing claimants are left to litigate

between themselves.” Id.

      Interpleader actions typically proceed in two steps. Prudential Ins. Co. of

Am. v. Hovis, 553 F.3d 258, 262 (3d Cir. 2009). “During the first stage, the court

determines whether the interpleader complaint was properly brought and whether

to discharge the stakeholder from further liability to the claimants.” Id. (citing

NYLife, 72 F.3d at 375). “During the second stage, the court determines the

                                           4
        Case 1:19-cv-00450-JPW Document 22 Filed 06/25/20 Page 5 of 9




respective rights of the claimants to the interpleaded funds.” Id. (citing NYLife, 72

F.3d at 375).

      An interpleader action is properly brought where the named beneficiary of a

life insurance policy is potentially barred from recovering under the policy because

of her alleged role in the killing of the decedent. Prudential Life Ins. Co. of Am. v.

White, No. 1:16-CV-01094, 2017 WL 2834459, at *3 (M.D. Pa. June 29, 2017). In

such a situation, “[a]n insurer faced with potentially conflicting claims by a

possible slayer and the insured’s estate may absolve itself of excess liability by

paying the proceeds into the registry of the court and filing an action in

interpleader to determine the proper recipient.” Id. (quoting Overstreet v. Ky.

Cent. Life Ins. Co., 950 F.2d 931, 940 (4th Cir. 1991)). Accordingly, Principal’s

interpleader action is properly brought here because Principal seeks to resolve

“potentially conflicting claims by a possible slayer and the insured’s estate.” Id.

      The court therefore turns its attention to Principal’s motion for default

judgment. As noted above, the motion seeks (1) default judgment against Brooks,

(2) an award of attorney’s fees and costs in the amount of $6,880.31, (3) a court

order requiring the proceeds of the policy to either be disbursed to the estate or

deposited into the court’s registry, and (4) a court order discharging Principal of all

liability under the policy.




                                           5
        Case 1:19-cv-00450-JPW Document 22 Filed 06/25/20 Page 6 of 9




      At the outset, the court will grant Principal’s motion to the extent that it

seeks interpleader relief discharging Principal of all liability under the policy.

Such relief is appropriate for an insurer that has properly filed an action for

interpleader seeking resolution of conflicting claims to a life insurance policy by a

possible slayer and the estate of the deceased. White, 2017 WL 2834459, at *3.

The court will similarly grant the motion to the extent that it seeks to transfer the

proceeds of the policy from Principal to another entity. See id. Because there are

issues of material fact as to whether Brooks is entitled to recover under the policy,

however, the court will order that the money be deposited into the court’s registry

rather than disbursed to the estate.

      As for Principal’s request for default judgment against Brooks, the court will

deny that portion of Principal’s motion as moot. As noted above, the equitable

remedy of interpleader “allows the stakeholder to file suit, deposit the property

with the court, and withdraw from the proceedings.” Price, 501 F.3d at 275. Thus,

once a party has been granted interpleader relief, that party’s request for default

judgment against another party is moot. See, e.g., Primerica Life Ins. Co. v.

Coleman, No. 3:16-CV-02429, 2017 WL 4711436, at *2 (M.D. Pa. Oct. 20, 2017)

(“Because the Court grants summary judgment as to Primerica’s claim for

interpleader relief, Primerica will be dismissed from the case, rendering its motion

for default judgment against Christopher Coleman moot.”). Here, Principal will be

                                           6
          Case 1:19-cv-00450-JPW Document 22 Filed 06/25/20 Page 7 of 9




granted interpleader relief and dismissed from this case. Accordingly, its request

for default judgment against Brooks will be denied as moot.

      The court turns next to Principal’s request for attorney’s fees and costs. A

decision of whether to award attorney’s fees and costs in an interpleader action is

left to the discretion of the district court. ReliaStar Life Ins. Co. v. Moore, No.

1:08-CV-01942, 2010 WL 773457, at *4 (M.D. Pa. Mar. 1, 2010) (Vanaskie, J.).

Such fees and costs may be awarded “if the plaintiff is (1) a disinterested

stakeholder, (2) who has conceded liability, (3) has deposited the disputed funds

with the court, and (4) has sought a discharge from liability.” Id. (quoting Metro.

Life Ins. Co. v. Kubichek, 83 F. App’x 425, 431 (3d Cir. 2003)). An award of fees

and costs, however, “is not appropriate ‘when a stakeholder has used the court to

aid it in making a decision which is an ordinary one in the course of the

stakeholder’s business.’” Id. (quoting Steamfitters Local Union No. 420 Welfare

Fund v. Belfiglio, No. 90-CV-04536, 1991 WL 15247, at *4 (E.D. Pa. Feb. 6,

1991)).

      Here, the court will grant Principal’s motion to the extent that it seeks to

recover attorney’s fees and costs. Fees and costs are appropriate because Principal

is a disinterested stakeholder that has conceded liability under the policy and has

sought discharge from further liability. ReliaStar, 2010 WL 773457, at *4. The

decision of how to disburse the funds under the policy is also not “an ordinary one

                                           7
        Case 1:19-cv-00450-JPW Document 22 Filed 06/25/20 Page 8 of 9




in the course of [Principal’s] business.” Id. As Principal notes in its brief, the

terms of the policy would ordinarily require Principal to pay the proceeds of the

policy to Brooks, but Brooks might be barred from recovering such funds under

Pennsylvania’s slayer statute. (Doc. 20 at 5); see also, e.g., Prudential Life Ins.

Co. of Am. v. Fantaye, No. 08-CV-03172, 2009 WL 482699, at *1–2 (D.N.J. Feb.

19, 2009) (awarding fees and costs to life insurance company that sought

interpleader relief to resolve potentially competing claims brought by the estate of

the deceased and the named beneficiary who had been accused of killing the

deceased).

      Principal has supported its request for fees and costs with an affidavit from

Attorney Edna S. Kersting. (See Doc. 19-4.) There is no dispute that the amount

of fees and costs sought by Principal—$6,880.31—is reasonable. The estate has

consented to Principal recovering its fees and costs by deducting that amount from

the policy proceeds. (Doc. 19 ¶¶ 8–9.) Accordingly, the court will grant

Principal’s motion to the extent that it seeks to recover its fees and costs.

                                    CONCLUSION

      For the foregoing reasons, Principal’s motion for default judgment is granted

in part and denied as moot in part. The motion is granted to the extent that it seeks

interpleader relief, fees and costs, and a court order requiring the benefit under the




                                           8
        Case 1:19-cv-00450-JPW Document 22 Filed 06/25/20 Page 9 of 9




policy to be deposited in the court’s registry. The motion is denied as moot to the

extent that it seeks default judgment against Brooks. An appropriate order follows.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania
Dated: June 25, 2020




                                         9
